Citation Nr: 0012129	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-13 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of proper initial rating effective prior to 
November 7, 1996 for post traumatic stress disorder (PTSD).

2.  Determination of proper initial rating effective as of 
November 7, 1996, but prior to September 8, 1998, for PTSD.

3.  Determination of proper initial rating effective as of 
September 8, 1998 for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran served on active duty from January 
1951 to January 1954. 

The Board notes that, in a July 1999 VA form 21-4138 
(Statement in Support of Claim), the veteran submitted a 
claim of entitlement to a permanent and total disability 
evaluation rating for pension purposes.  However, as the only 
issues currently before the Board are those set forth on the 
title page of this decision, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to November 7, 1996, the veteran's PTSD 
symptomatology was deemed episodic and moderate due to the 
presence of other disorders, primarily including his heroin 
dependence and other characterological dysfunction.  And, 
although his symptoms prior to November 7, 1996 included 
anxiety and depression, the evidence does not show that in 
general he suffered from any gross abnormalities, looseness 
of associations, or homicidal/suicidal ideation during this 
period of time.  His affect was appropriate to his mood and 
his intellectual faculties were intact.  In sum, the evidence 
does not show that his PTSD was productive of considerable 
impairment in his ability to maintain affective or favorable 
relationships, or productive of psychoneurotic symptoms 
reducing his reliability, flexibility and efficiency levels 
and resulting in considerable industrial impairment. 

3.  As of November 7, 1996, but prior to September 8, 1998, 
the veteran's PTSD symptomatology was characterized by 
longstanding problems with depression, some 
suicidal/homicidal ideation, problems with his sleep, no 
hobbies, and difficulties relating to others socially, 
including relating to women.  However, although he appeared 
to have problems with irritability, he did not appear to be 
hypervigilant or to have exaggerated startle response.  He 
was able to maintain adequate personal hygiene and 
concentrate, had grossly intact short-term and long-term 
memory functions, had a non-restricted range of affect, did 
not present evidence of suicidal/homicidal plans, expressed 
himself in a forthright, organized, goal-oriented manner, and 
did not present overt signs of thought disorder.  The 
veteran's assigned GAF score for this period of time was 51-
60, equating to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.); 
with no considerable industrial impairment or impairment in 
the veteran's ability to maintain affective or favorable 
relationships related to his PTSD symptomatology. 

4.  As of September 8, 1998, the veteran's PTSD 
symptomatology has been productive of total occupational and 
social impairment.  The veteran's PTSD has been deemed to be 
chronic and severe, and he has been assigned a global 
assessment of functioning (GAF) score of 45, which equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  





CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD 
effective prior to November 7, 1996 is appropriate, and the 
criteria for an initial disability evaluation in excess of 30 
percent have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); Fenderson V. West, 12 Vet. App. 119 (1999).

2.  The initial rating assigned for the veteran's PTSD 
effective as of November 7, 1996, but prior to September 8, 
1998, is appropriate, and the criteria for an initial 
disability evaluation in excess of 30 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999); Fenderson V. West, 12 Vet. App. 119 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

3.  The initial rating assigned for the veteran's PTSD 
effective as of September 8, 1998 is not appropriate, and the 
criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (1999); Fenderson V. West, 12 Vet. App. 119 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased initial ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the 1994, 1997 and 1998 VA 
examinations described below.  Also, he has had the 
opportunity to present testimony regarding his claims during 
the December 1994 RO hearing and during the October 1996 
hearing before the Board at the Central Office in Washington, 
D.C.  And, the Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in an April 1997 rating decision, the veteran 
was awarded service connection and a 10 percent initial 
rating for PTSD, under Diagnostic Code 9411, effective 
December 1993.  Subsequently, in a December 1999 rating 
decision, such award was increased to a 30 percent initial 
rating, effective December 1993.  At present, he is seeking 
an initial rating for his PTSD in excess of 30 percent.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

II.  Prior to November 7, 1996.

The evidence of record includes medical records from the St. 
Louis VA Medical Center (VAMC) dated from 1980 to 1996 
describing the treatment the veteran has received over time 
for various health problems, including substance abuse, 
depression and PTSD.  Specifically, the Board notes that 
December 1993 notations show the veteran had a history of 
alcohol and heroin dependence, and was admitted to the Dual 
Diagnosis program on November 20, 1993.  During his 
hospitalization, he was depressed and anxious, and at times 
had the vegetative symptoms suggestive of a major depression.  
His Axis I diagnoses included heroin dependence, alcohol 
abuse, rule out PTSD and major depression; and was assigned a 
global assessment of functioning (GAF) score of 40.  In 
addition, an August 1994 statement from a VA physician 
indicates that he had followed the veteran in the out-patient 
program for about 7 months, and deemed the veteran to suffer 
from chronic PTSD and a history of substance dependency.

However, the St. Louis VAMC medical records contain August 
1994 notations showing that, although the veteran's diagnosis 
was PTSD, he was hospitalized because he resumed using 
heroin.  And, at that time his GAF score was 40, with a GAF 
score of 50 for the prior year.  These records also contain a 
September 1994 examination report indicating the veteran was 
diagnosed with chronic major depression and polysubstance 
abuse, but did not meet the criteria for a diagnosis of PTSD.

Nevertheless, an October 1994 VA examination report shows 
that the veteran appeared to be suffering from PTSD related 
to his Korean combat experiences, although his clinical 
picture was more complex in that his PTSD was only one of 
several conditions including polysubstance abuse/dependence 
and characterological dysfunction.  At this time, the 
veteran's PTSD symptom pattern was episodic and his 
symptomatology tended to increase/worsen with his continued 
use of substances.  This continued used of substances was 
deemed to be consistent with the hypothesis that substance 
abuse had been a form of self-medicating the emotional pain 
related to his PTSD.  The veteran's diagnosis was opioid 
dependence, cocaine dependence by history, and PTSD.  His 
PTSD was specifically characterized as episodic and moderate 
due to the presence of other disorders, primarily including 
his heroin dependence and other characterological 
dysfunction.   

Lastly, October 1996 notations from the St. Louis VAMC show 
he was again hospitalized for using heroin, but his discharge 
diagnoses included PTSD and heroin dependence.  Upon 
discharge he did not present evidence of any gross 
abnormalities, looseness of associations, or 
homicidal/suicidal ideation; and his affect was appropriate 
to his mood and intact intellectual faculties.  However, his 
discharge GAF score was 40, and a GAF score of 50 was 
assigned as the highest level for the prior year.  

After a review of the medical evidence, the Board finds that 
prior to November 7, 1996, the veteran's psychiatric 
symptomatology was related to his diagnoses of PTSD and 
polysubstance abuse/dependence with characterological 
dysfunction.  Specifically, as of December 1993, the 
veteran's psychiatric diagnoses included heroin dependence, 
alcohol abuse, rule out PTSD and major depression; and on 
November 1993 he was admitted to the Dual Diagnosis program.  
As of October 1994, the veteran's PTSD was specifically 
characterized as episodic and moderate due to the presence of 
other disorders, primarily including his heroin dependence 
and other characterological dysfunction.  And, as of October 
1996, upon discharge from hospitalization secondary to heroin 
use/abuse, his discharge diagnoses included PTSD and heroin 
dependence, with no evidence of any gross abnormalities, 
looseness of associations, or homicidal/suicidal ideation.  
His affect was appropriate to his mood and his intellectual 
faculties were intact. 

As well, the Board finds that, prior to November 7, 1996, the 
evidence does not show that his PTSD was productive of 
considerable impairment in his ability to maintain effective 
or favorable relationships, or productive of psychoneurotic 
symptoms reducing his reliability, flexibility and efficiency 
levels and resulting in considerable industrial impairment. 

As noted above, under 38 U.S.C.A. § 5110(g) (West 1991), the 
Secretary is prevented from applying the liberalizing law 
rule stated in Karnas, supra, and thus, the revised rating 
schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996.  In this regard, the 
Board points out that only the revised schedular criteria 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
And, as such, the global assessment of functioning (GAF) 
scores assigned to the veteran for this period of time, 
although they have been considered by the Board, are not 
dispositive in the Board's decision. 

Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 30 percent for the veteran's PTSD, as effective 
prior to November 7, 1996, under the old criteria for mental 
disorders.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Fenderson V. West, 12 
Vet. App. 119 (1999).

III.  As of November 7, 1996, but prior to September 8, 1998.

The medical evidence relevant to this period of time includes 
a March 1997 VA examination report indicating the veteran 
arrived at the interview on time, was casually dressed with 
adequate hygiene and was groomed within normal limits.  He 
denied having plans/thoughts of hurting himself or others but 
reported longstanding problems with depression, problems with 
his sleep, and having difficulty relating to others socially, 
including to women.  Additionally, the objective medical 
findings section describes that the veteran had adequate eye 
contact; expressed himself in a forthright, organized, goal-
oriented manner; and did not present overt signs of thought 
disorder.  His short and long term memory functions were 
grossly intact, his range of affect did not appear 
restricted, and although he appeared to have problems with 
irritability, he did not appear to be hypervigilant or to 
have exaggerated startle response.  Further studies suggested 
that his daily function was negatively affected by unusual 
health problems.  And, a diagnosis of PTSD was found to be 
appropriate, but it remained unclear the extent to which the 
presence of PTSD was related to the veteran's dysfunctional 
behavior such as his history of drug use and sporadic 
criminal behavior.  The veteran's diagnoses at Axis I were 
opioid dependence, polysubstance abuse, depression disorder 
not otherwise specified and PTSD; and he was assigned a 
global assessment of functioning (GAF) score of 60 with 
moderate symptoms. 

A July 1997 VA examination report shows the veteran was 
nervous and anxious at the beginning of the examination, but 
as the interview progressed he showed a range of affect.  He 
did not present evidence of thought disorder, hallucinations, 
delusions or cognitive reasoning deficits.  At the time of 
the examination, he was taking Sertraline and was being 
weaned off Doxepin.  He also reported having sleep 
disturbances, but did not show signs of exaggerated startle 
response, hypervigilance or difficulty concentrating.  
However, he appeared to have episodes of anger outbursts 
consistent with PTSD.  He was assigned a GAF score of 51 with 
suicidal ideation, but not intent or plan.  In addition, the 
examiner noted that the veteran's symptoms of depression may 
have preceded his symptoms of PTSD predisposing him to it, 
but that depression symptoms were also part of a diagnosis of 
PTSD.  As such, a total separation of the two conditions, 
without evidence of remission of one of them, made a 
description of basic/separate impairment impracticable. 

Moreover, a January 1998 VA examination report by the same 
examiner who performed the July 1997 VA examination indicates 
that a diagnosis of PTSD for the veteran could not be 
established prior to 1994.  Upon a review of the veteran's 
medical history and c-file, the examiner determined that, 
prior to 1994, the veteran had mild-moderate difficulty with 
retaining social relationships and jobs, even during periods 
of sobriety and improved depressive affect.  However, these 
symptoms were deemed to correspond to a GAF score of 61-70, 
at best.  At the time of the examination, the veteran's 
functional level showed consistent affective and social 
impairment with no distortions of reality.  The veteran's 
sleep was reportedly consistently impaired by nightmares and 
war related thoughts.  And, his GAF score at the time of the 
examination was deeded to be 51-60. 

As of November 7, 1996, but prior to September 8, 1998, the 
PTSD symptomatology was characterized by longstanding 
problems with depression, some suicidal/homicidal ideation, 
problems with his sleep, no hobbies, and difficulty relating 
to others socially, including relating to women.  However, 
although he appeared to have problems with irritability, he 
did not appear to be hypervigilant or to have exaggerated 
startle response. In addition, he was able to maintain 
adequate personal hygiene, was able to concentrate, had 
grossly intact short-term and long-term memory functions, had 
a non-restricted range of affect, did not present evidence of 
suicidal/homicidal plans, expressed himself in a forthright, 
organized, goal-oriented manner, and did not present overt 
signs of thought disorder.  The veteran's assigned GAF score 
for this period of time was 51-60, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers.) 

As well, the Board finds that, as of November 7, 1996, but 
prior to September 8, 1998, the evidence does not show that 
the veteran's PTSD was productive of considerable impairment 
in his ability to maintain affective or favorable 
relationships, or productive of psychoneurotic symptoms 
reducing his reliability, flexibility and efficiency levels 
and resulting in considerable industrial impairment. 

As such, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 30 percent for the veteran's PTSD, as effective 
November 7, 1996, but prior to September 8, 1998, under 
either the old or new criteria for mental disorders.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999); Fenderson V. West, 12 
Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

IV.  As of September 8, 1998.

The veteran's last VA examination of record dates back to 
September 1998.  At that time, he had intrusive 
recollections, flashbacks and nightmares regarding his 
experiences while in the service.  He had intensive and 
psychological reactivity to situations that may trigger 
similar feelings such as movies, and presented persistent 
avoidant behavior.  He also reported marked diminished 
interest and feelings of detachment from others, and had a 
restrictive/poor range of affect.  In this respect, he 
reported he did not have relationships and isolated himself, 
that people were afraid of him, and that he had an episode at 
work where he started shooting at other people.  In addition, 
he had persistent symptoms of increased arousal, was unable 
to sleep, was irritable and hypervigilant, and had an 
exaggerated startle response for the prior four years.  He 
was suicidal/homicidal at times, had poor personal hygiene, 
his speech was circumstantial and his memory was not 
reliable.  He was assigned a GAF score of 45, and was found 
to be unable to function in any social or normal environment.  
At this time, his PTSD symptoms were deemed to be prevalent, 
chronic and severe, and could not be separated from all other 
diagnosed components such as depression, hypervigilance and 
paranoid feelings. 

As of September 8, 1998, the veteran's PTSD symptomatology 
has included intrusive recollections, flashbacks and 
nightmares regarding his experiences while in the service, 
intensive and psychological reactivity to situations that may 
trigger similar feelings and persistent avoidant behavior, 
marked diminished interest and feelings of detachment from 
others, a restrictive/poor range of affect, lack of 
relationships and tendency to isolate, problems with his 
sleep, irritability, exaggerated startle response, 
intermittent suicidal/homicidal ideation, poor personal 
hygiene, circumstantial speech, and unreliable memory.  The 
current GAF score assigned to the veteran for this period of 
time is 45, which according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, equates to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

As such, the Board finds that the evidence supports the 
assignment of a 100 percent initial rating for the veteran's 
PTSD as of September 8, 1998, under both the old and new 
criteria for mental disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999); Fenderson V. West, 12 Vet. App. 119 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

V.  Conclusion.

After reviewing the veteran's claims for increased initial 
ratings, the Board finds that an increase on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  Indeed, the record does not show 
either that the veteran's PTSD subjects him to frequent 
periods of hospitalization or that it interferes with his 
employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

The initial rating assigned for the veteran's PTSD effective 
prior to November 7, 1996 is appropriate, and entitlement to 
an initial disability evaluation in excess of 30 percent is 
denied.

The initial rating assigned for the veteran's PTSD effective 
as of November 7, 1996, but prior to September 8, 1998, is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 30 percent is denied.

The initial rating assigned for the veteran's PTSD effective 
as of September 8, 1998 is not appropriate, and a 100 percent 
disability evaluation is granted from that date, subject to 
provisions governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

